Citation Nr: 0822118	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-41 318	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a 
cardiovascular disorder (a heart murmur) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from September 1955 to 
November 1957.  

This case first came before the Board of Veterans' Appeals 
(Board) when the appellant appealed the January 1997 rating 
decision issued by the Columbia, South Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied his claim of entitlement to service connection for a 
heart condition (a heart murmur).  In a November 1999 
decision, the Board upheld the RO's denial of the appellant's 
claim.  The appellant did not appeal.  The November 1999 
Board decision therefore represents the last final decision 
on any basis as to the issue of service connection for a 
heart murmur.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn 
v. Brown, 6 Vet. App. 523 (1994).

In August 2004, the appellant attempted to reopen his claim 
of entitlement to service connection for a heart murmur.  The 
RO denied the reopening of his claim, and he appealed to the 
Board.  In July 2006, a Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  The Board subsequently 
upheld the RO's denial of a reopening of the claim in a 
decision issued in April 2007.

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2008, VA General Counsel filed an 
unopposed motion to vacate the Board's prior decision and to 
remand the matter for readjudication.  The basis for the 
Motion for Remand was that the Board had not utilized the 
current version of 38 C.F.R. § 3.156 in its analysis of the 
merits of the case.  

In April 2008, the Court granted the motion and issued an 
Order vacating the April 2007 Board decision.  The issue on 
appeal was remanded for readjudication pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).  


FINDINGS OF FACT

1.  Service connection for a cardiovascular condition (a 
heart murmur) was denied in a November 1999 Board decision; 
notice was given to the appellant, but he did not appeal the 
denial.

2.  The evidence received since the November 1999 Board 
decision, when considered with previous evidence, does not 
relate to an unestablished fact necessary to substantiate the 
claim and, when considered together with the previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1999 Board decision that denied the 
appellant's claim of entitlement to service connection a 
cardiovascular condition (heart murmur) is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Additional evidence submitted subsequent to the November 
1999 Board decision that denied the appellant's claim for 
service connection for a cardiovascular condition (heart 
murmur) is not new and material.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Specific to requests to 
reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In this case, a notice letter provided to the appellant in 
September 2004 included the criteria for reopening a 
previously denied claim and the criteria for establishing 
service connection; this letter was sent prior to the 
November 2004 rating decision.  The appellant was notified as 
to what the evidence had to show to support a claim for 
service connection.  

In particular, the September 2004 letter informed the 
appellant of what constituted new and material evidence, why 
his claim had previously been denied and what was needed to 
reopen the claim.  The appellant was informed of the evidence 
and information needed to establish entitlement to service 
connection for a heart murmur, the underlying claim.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for the 
cardiovascular disorder claim.

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection for a heart murmur found 
insufficient in the previous denial.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a Statement of the Case (SOC) issued in 
September 2005, after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as any timing error 
did not affect the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the new and material evidence 
claim after the initial decision by the AOJ, did not affect 
the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed to 
reopen his claim from the various notice letters sent to him 
by the RO in September 2004, and June 2005.  In particular, 
the AOJ has informed the appellant of what constituted new 
and material evidence, why his service connection claim had 
previously been denied, and what was needed to reopen that 
claim.  The appellant was informed of the evidence and 
information needed to establish entitlement to service 
connection for a heart condition (the underlying claim).  

Furthermore, it is apparent from the procedural history of 
this case that the legal elements required to demonstrate 
entitlement to service connection have been stated 
repeatedly, as have those for new and material evidence, thus 
establishing that a reasonable person such as the appellant 
could be expected to understand what was still needed based 
on all the various types of notice provided in the record of 
this case.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed for the appellant's claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's claims file.  The 
appellant was afforded a Board hearing.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the 
appellant of such information in letters issued in March 
2006, and June 2006.  Furthermore, because the new and 
material evidence claim is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the evidence 
needed to reopen a claim and the medical evidence needed for 
service connecting a disability, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which the appellant's service records are 
not in evidence.  In cases where the veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the appellant 
in developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

Where the veteran's service medical treatment records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  As 
reflected in the claims file, the National Personnel Records 
Center (NPRC) has reported that there were no service medical 
treatment records on file for the appellant.  It was 
specifically reported that the NPRC had replied, in September 
1996, and in December 1999, that no service medical treatment 
records or surgeon general office records were on file, and 
that the physical examinations could not reconstructed.  The 
appellant was notified of this and afforded the opportunity 
to submit any service medical treatment records he had or any 
other records in support of his claim.  In January 1997, the 
RO issued an administrative decision in which it was held 
that the appellant's service medical records were 
unavailable.

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  The Court has held 
that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

In August 2004, the appellant sought to reopen his claim of 
entitlement to service connection for a heart murmur.  The 
regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and define material evidence 
as evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Proper analysis of the question requires a 
determination of whether the claim should be reopened and, if 
so, an adjudication on the merits after compliance with the 
duty to assist.

As previously noted, the appellant's claim for service 
connection for a cardiovascular disorder (a heart murmur) was 
originally denied in an unappealed November 1999 Board 
decision.  The appellant was notified that same month, but he 
did not initiate or complete the procedural steps necessary 
for an appeal.  The November 1999 Board decision, therefore, 
represents the last final action on the merits of the heart 
murmur service connection claim.  Glynn, 6 Vet. App. at 525.  

The evidence considered by the Board in reaching its November 
1999 denial included private medical records dated between 
May 1985 and October 1998 which showed that the appellant had 
been diagnosed with essential hypertension and with a mitral 
flow murmur.  In 1998, he was prescribed medication for his 
hypertension at a VA medical center.  It was the appellant's 
contention that any current cardiovascular disorders were 
related to a heart murmur which had originally been detected 
in 1957, when he was on active duty.  Specifically, the 
appellant asserted that the claimed heart murmur had been 
discovered at the time he was preparing to return from his 
service in France.

VA medical records dated in 1998 were reviewed in connection 
with the November 1999 Board decision.  These records 
revealed the appellant had hypertension.  He said that this 
was his only health problem; the appellant was taking 
medication for the hypertension.

Also considered at the time of the Board denial in 1999 was 
the testimony provided by the appellant at his September 1997 
personal hearing at he RO.  The appellant said that he had 
not experienced any heart problems before he entered service 
in September 1955.  The appellant further testified that he 
did not know he had any heart condition until he underwent a 
physical in connection with his return from France; he said 
that he was told by a military doctor that something was 
wrong with his heart.  The appellant stated that he did not 
want to undergo heart surgery and therefore, he kept quiet 
about what the military doctor had told him in France.  The 
appellant further testified that he had been diagnosed with 
hypertension in 1985, and that the doctor also told him that 
he had a heart murmur.

The appellant provided similar statements at his April 1999 
Travel Board hearing and in his various handwritten letters.  
The appellant also testified that he had had a fainting spell 
approximately six to eight months after his service 
separation.  (There is no medical documentation of record of 
such fainting spell.)  The appellant said that he had 
undergone a job-related physical in 1967, but that there was 
no record available from it.

The appellant submitted a claim to reopen his cardiovascular 
(heart murmur) service connection claim in August 2004.  As 
service connection for his heart murmur had previously been 
denied because such pathology had essentially not been shown 
to have existed in service or for many years thereafter, for 
new evidence to be material in this matter, it would have to 
tend to show that current heart murmur was shown during 
active service or within a one period thereafter.

The evidence submitted since the November 1999 Board denial 
includes copies of the private medical records dated between 
May 1985 and April 1996 that had previously been reviewed by 
the Board and the RO in the original denial of his claim, as 
well as additional private treatment records dated from 1995 
to 2002.  These additional private medical records reflect 
treatment for various conditions, including the heart murmur; 
however, none of these records discusses the etiology of the 
appellant's heart murmur or any other cardiovascular 
pathology.  The evidence of record also included various 
written statements submitted by the appellant; these 
statements reiterated his prior statements.  In addition, the 
appellant provided testimony at a Travel Board hearing 
conducted in July 2006.  Again, his testimony reiterated his 
prior testimony.

The appellant's claim was denied in November 1999 because the 
evidence of record did not show any relationship between the 
appellant's cardiovascular pathology and his service.  The 
evidence demonstrated the current existence of cardiovascular 
pathology, but there was no evidence of any link between the 
heart murmur and service.  Nor was there any evidence of the 
existence of any cardiovascular disorder within one year of 
the appellant's separation from service.  

The written statements of the appellant that his current 
heart murmur is causally connected to some incident of his 
active service are not probative as there is no evidence in 
the record that the appellant has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Moray v. Brown, 2 Vet. App. 211, 214 (1993).  
Furthermore, the appellant has not submitted any medical 
opinion in support of his contention that there is a nexus 
relationship between his current cardiovascular disease 
processes and his military service.

The Board concludes that items of evidence received since the 
November 1999 Board denial are "new" because they are 
pertinent to the appellant's claim and were not previously of 
record.  However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled does not raise a 
reasonable possibility of substantiating the claim.  Rather 
it merely confirms that the appellant still believes that he 
had been diagnosed with a heart murmur in service and does 
not offer any indication of a causal link or nexus between 
that disorder and service.  

The appellant has contended that his current cardiovascular 
pathology is related to his service in the military.  
However, there is no evidence of any cardiac or heart murmur 
condition existing within one year of the appellant's 
departure from active service and there is no competent 
medical opinion linking any kind of medical condition to his 
active military duty.  The evidence added to the record since 
November 1999 does not address or contradict the reasoning 
offered in support of the November 1999 Board decision.  In 
other words, it does not tend to support any one of the 
appellant's contentions in a manner not already shown in 
November 1999.  The newly received evidence merely 
demonstrates that the appellant continues to maintain that he 
has a cardiovascular ailment, a heart murmur, that he 
incurred while in the military.  It has no direct bearing on 
the issue of entitlement to service connection for said 
disorder, and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45 (1992).

The Board has considered the appellant's statements that he 
suffers from cardiovascular problems that were caused by, or 
related to, his service.  The Board reiterates, however, that 
lay statements are not material within the meaning of 
38 C.F.R. § 3.156.  In Moray, 5 Vet. App. at 213, the Court 
noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of service connection.

The Federal Circuit Court of Appeals has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  The Board finds that the evidence submitted since the 
November 1999 Board decision does not provide relevant 
information as to the question of whether the appellant's 
current cardiovascular pathology, including a heart murmur, 
is etiologically related to any incident of his service.  No 
competent medical opinion linking the appellant's current 
heart conditions to his service has been received since the 
November 1999 Board decision.  

For the reasons set forth above, none of the evidence added 
to the record since the November 1999 Board decision, either 
by itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen the appellant's claim 
of entitlement to service connection for a cardiovascular 
disorder, including a heart murmur.  As none of the evidence 
added to the record since the November 1999 Board action, 
either by itself or in the context of all the evidence, both 
old and new, is competent medical evidence reflecting the 
existence of any medical condition related to any incident of 
service, the Board concludes that the evidence of record 
added since the November 1999 Board decision does not 
constitute new and material evidence sufficient to reopen the 
appellant's claim for service connection for any 
cardiovascular disorder, including a heart murmur.  
Therefore, the November 1999 Board decision remains final, 
and the heart murmur service connection claim is not 
reopened.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and that the appellant is sincere in his 
belief that his heart murmur is related to his  military 
service.  However, while the Board has carefully reviewed the 
record in depth, it has been unable to identify a basis upon 
which the benefit sought may be granted.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a cardiovascular 
disorder (heart murmur), the appeal is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


